DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 1-3, filed 5/16/2022, with respect to the rejections of claims 1, 9 and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LEEM (US Pub.: 2015/0310916).

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEEM (US Pub.: 2015/0310916) in view of NAKAMURA (US Pub.: 2009/0319748).

As per claim 1, LEEM teaches/suggests a storage system, comprising:
a storage medium (e.g. Fig. 1-3, ref. 120 and Fig. 11-12, ref. 220) including a plurality of memory cells (e.g. Fig. 3, ref. 121);
a storage controller (e.g. Fig. 1, ref. 110 and Fig. 11, ref. 210) in communication with the storage medium (e.g. Fig. 1-3, ref. 120 and Fig. 11-12, ref. 220); and
an electrical interface between the storage medium and the storage controller, the electrical interface including:
a data bus (e.g. Fig. 2, ref. DQ and Fig. 12, ref. DQ);
a connection configured to carry a data strobe (e.g. Fig. 12, ref. WEB/Control6);
a connection configured to carry a command latch enable signal (e.g. Fig. 12, ref. CALE/Control2); and
a connection configured to carry an address latch enable signal (e.g. Fig. 12, ref. ALE/Control5);
wherein, while the command latch enable signal or the address latch enable signal is asserted (e.g. associated with Mode 2 operation in Fig. 13), the storage medium is configured to:
(i) receive command or address data via the data bus (e.g. associated with receiving of command CMD or address ADDR via data bus DQ: [0061] and [0116]); and
(ii) latch the command or address data using the data strobe (e.g. associated with latching of CMD Input data or ADDR Input data using WEB/CTRL6 on Fig. 13) (Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; and [0157]-[0158]).
LEEM does not teach the storage system, comprising:
an N-bit data bus, where N is greater than or equal to two; and
receive via a subset of lines of the data bus.
NAKAMURA teaches/suggests a data storage system, comprising: an N-bit data bus, where N is greater than or equal to two (e.g. associated with bus width of 2 bits, 4 bits, or 8 bits for Dynamic Width Control: [0026]); and receive via a subset of lines of the data bus (e.g. as 2 bits, 4 bits, or 8 bits bus width is subset of the lines of the data bus for receiving: Fig. 1-3; and [0026]) (Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; and [0108]-[0113]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include NAKAMURA’s Dynamic Width Control into LEEM’s storage system for the benefit of expanding memory capacity while realizing a stable high-speed operation (NAKAMURA, [0109]) to obtain the invention as specified in claim 1.

As per claim 2, LEEM and NAKAMURA teach/suggest all the claimed features of claim 1 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising wherein: while the command latch enable or the address latch enable signal is asserted, the storage medium is configured to receive command or address data based on one of a plurality of programmable operating modes; a first of the plurality of programmable operating modes comprises receiving command or address data using only one line of the N-bit data bus, one bit at a time (e.g. associated with bus width of 1-bit bus width); and a second of the plurality of programmable operating modes comprises receiving command or address data using: N/4 lines of the N-bit data bus, one bit at a time at each of the N/4 lines (e.g. associated with bus width of 2-bit bus width); N/2 lines of the N-bit data bus, one bit at a time at each of the N/2 lines (e.g. associated with bus width of 4-bit bus width); or N lines of the N-bit data bus, one bit at a time at each of the N lines (e.g. associated with bus width of 8-bit bus width) (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]), wherein if would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 5, LEEM and NAKAMURA teach/suggest all the claimed features of claim 1 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising: wherein a number of lines of the N-bit data bus included in the subset is programmable at the storage controller (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]), wherein if would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 6, LEEM and NAKAMURA teach/suggest all the claimed features of claim 1 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising: wherein a frequency of the data strobe is programmable at the storage controller (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]).

As per claim 7, LEEM and NAKAMURA teach/suggest all the claimed features of claim 1 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising: wherein the storage medium is further configured to latch data received while the command latch enable and the address latch enable signals are not asserted using the data strobe (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]).

As per claim 8, LEEM and NAKAMURA teach/suggest all the claimed features of claim 1 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising wherein: the electrical interface does not include a connection configured to carry a separate interface clock signal; or the electrical interface includes a connection configured to carry a separate interface clock signal and the storage medium is configured to: forgo asserting the separate interface clock signal while either the command latch enable or the address latch enable signal is asserted, or assert the separate interface clock signal independently of the command latch enable and address latch enable signals (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]), wherein if would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claims 9-10 and 13-14, claims 9-10 and 13-14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2 and 5-6.

As per claims 15-16 and 19-20, claims 15-16 and 19-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2 and 5-6.

Claims 3-4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LEEM (US Pub.: 2015/0310916) in view of NAKAMURA (US Pub.: 2009/0319748) as applied to claims 2, 10 and 16, and further in view of Tseng et al.  (US Pub.: 2015/0255166).

As per claim 3, LEEM and NAKAMURA teach/suggest all the claimed features of claim 2 above, where LEEM and NAKAMURA further teach/suggest the data storage system comprising: wherein the storage medium further comprises: operating with the command or address data; and operating with respect to one or more memory cells of the storage medium (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; and NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]), but LEEM and NAKAMURA do not expressly  teach the data storage system comprising: a shift register configured to convert to a parallel data stream; and a logic decoder configured to decode the parallel data stream for further processing.
Tseng teach/suggest a data storage system comprising: a shift register configured to convert to a parallel data stream (e.g. associated with shift register that would have converted serial data on data bus 820 to parallel bus accordingly: [0089]); and a logic decoder (e.g. associated with Fig. 8, ref. 814, 830, 860) configured to decode the parallel data stream for further processing (Fig. 8; [0079]-[0081]; [0089]; and [0096]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Tseng’s shift register and decoder into LEEM and NAKAMURA’s storage system for the benefit of mitigating failure during sensing operation (Tseng, [0045]) to obtain the invention as specified in claim 3.

As per claim 4, LEEM, NAKAMURA and Tseng teach/suggest all the claimed features of claim 3 above, where LEEM, NAKAMURA and Tseng further teach/suggest the data storage system comprising: wherein circuitry of the storage medium is configured to pass the parallel data stream from the shift register to the logic decoder without subjecting the parallel data stream to any latching delay (LEEM, Fig. 1-6; Fig. 11-12; [0005]; [0057]; [0059]-[0061]; [0072]; [0079]; [0109]-[0128]; [0157]-[0158]; NAKAMURA, Fig. 1-2; [0005]; [0019]-[0026]; [0029]; [0034]; [0045]; [0108]-[0113]; and Tseng, Fig. 8; [0079]-[0081]; [0089]; [0096]), wherein it would have been obvious for the resulting combination of the references would further teach/suggest the above claimed features.

As per claims 11-12 and 17-18, claims 15-16 and 17-18 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-4.
II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 06, 2022